DETAILED ACTION
EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement filed April 10th, 2019 has been reconsidered. Accordingly, the non-patent literature titled “Parker O-Ring Handbook” has been considered based upon its filing in the parent application 14/716,613.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Lax (US 2010/0073172) discloses of a surface mount system for a device (Fig. 1-14) comprising limitations of the claimed invention including a surface mount plate (62) having attachment points (60a-d), as well as a device housing (10) comprising a plurality of slider clips (92), that removably clip to a circular lip (94) of the surface mount plate.
However, Lax does not explicitly disclose wherein the circular lip of surface mount plate is continuous and extends around a perimeter of the plate, with a plurality of nubs located along the continuous circular lip, as well as wherein the slider clips actuate outwardly when the circular lip of the mount plate is pushed against the device housing and return inwardly to clip to the circular lip, nor wherein the plurality of slider clips disengage from the circular lip such that when the device housing is rotated with respect to the mount plate, the plurality of nubs push the slider clips away from the circular lip.
Durrer (US 5,568,133; Fig. 1-5) teaches of a similar mount system wherein a mounting plate (1) has a nub (10) located on a circular lip of the plate, which engages with a clip (8) as a device housing (2) is rotated with respect to the surface mount plate, causing the nub to push the 
However, none of the references, nor combinations thereof teach or render obvious a surface mount system for a device meeting all of the limitations of the claimed invention, in particular having the circular lip be continuous and extend around a perimeter of the plate, as well as wherein the slider clips actuate outwardly when the circular lip of the mount plate is pushed against the device housing and return inwardly to clip to the circular lip, nor wherein the plurality of slider clips disengage from the circular lip such that when the device housing is rotated with respect to the mount plate, the plurality of nubs push the slider clips away from the circular lip. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Lax or Durrer to have the above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678